Title: To James Madison from George Hite, [ca. 18 June 1814]
From: Hite, George
To: Madison, James


          
            D Sir,
            Alexandria [ca. 18 June 1814]
          
          I beg leave to r[e]commend to your notice Mr. William Brown by whom this will be handed to you. It is expected that the post office in this place will be taken from the post master; & if such event should take place Mr. Brown solicits the appointment. Mr. Brown lived in my family several years, & I can say with great confidence, that he is a man of business and of the most unquestionable integrity—& I do beli[e]ve that if should succeed in obtaining the appointment, that he will give satisfaction to the government. I am with respect your obed Hble Servt
          
            Geo Hite
          
        